2016 IL App (3d) 150237

                               Opinion filed January 13, 2016
     _____________________________________________________________________________

                                                   IN THE

                                  APPELLATE COURT OF ILLINOIS

                                            THIRD DISTRICT

                                                  A.D., 2016

     In re MARRIAGE OF                      )     Appeal from the Circuit Court
     DANA L. JONES,                         )     of the 12th Judicial Circuit,
                                            )     Will County, Illinois.
           Petitioner-Appellee,             )
                                            )     Appeal No. 3-15-0237
           and                              )     Circuit No. 14-D-520
                                            )
     MATTHEW W. JONES,                      )
                                            )     The Honorable
           Respondent-Appellant.            )     Robert P. Brumund,
                                            )     Judge, Presiding.
     _____________________________________________________________________________

           JUSTICE LYTTON delivered the judgment of the court, with opinion.
           Presiding Justice O'Brien and Justice McDade concurred in the judgment and opinion.
     _____________________________________________________________________________

                                                  OPINION


¶1          Petitioner Dana L. Jones and respondent Matthew W. Jones divorced in Georgia in 2003.

     Dana later moved with the parties’ children to Illinois. In 2014, Dana filed a petition to enroll

     the Georgia dissolution judgment and a petition for contribution of college expenses in Will

     County, Illinois. Matthew agreed that the Georgia dissolution judgment should be enrolled in

     Illinois but opposed Dana’s petition for contribution of college expenses. The trial court granted

     the petition for contribution. We reverse.

¶2                                                 FACTS
¶3          Petitioner Dana Jones and respondent Matthew Jones married in 1991. They had two

     children during their marriage: Matthew, born in 1994, and Ansley, born in 1995. In 2003, a

     Georgia court entered a judgment of dissolution, dissolving the parties’ marriage. The judgment

     for dissolution incorporated a marital settlement agreement. The marital settlement agreement

     made no mention of the children’s college expenses. The agreement contained a provision

     stating that it was to “be governed exclusively by the laws of the State of Georgia.”

¶4          After the divorce, Dana relocated to Illinois with the children, while Matthew remained

     in Georgia. In March 2014, Dana filed a petition for enrollment of foreign judgment in Will

     County, Illinois. At the same time, Dana filed a petition for contribution to college expenses,

     seeking to require Matthew to pay for a portion of Ansley’s college expenses. Ansley was 18

     years old at the time. Matthew filed a motion to strike and dismiss Dana’s petition. The court

     agreed to enroll the Georgia judgment of dissolution in Will County. However, the trial court

     denied Matthew’s motion to strike and dismiss Dana’s petition for contribution to college

     expenses. Following a hearing, the court granted the petition and ordered Matthew to pay

     “$10,000; 31% of Ansley’s college education costs.”

¶5                                              ANALYSIS

¶6          A provision for the payment of college expenses is a form of child support. See In re

     Marriage of Petersen, 2011 IL 110984, ¶ 13. The Uniform Interstate Family Support Act (Act)

     facilitates the reciprocal enforcement or modification of child support awards between states that

     have adopted the Act. In re Marriage of Hartman, 305 Ill. App. 3d 338, 343 (1999) (citing 750

     ILCS 22/601 et seq. (West 1996)). The Act has now been adopted by every state. In re

     Marriage of Vailas, 406 Ill. App. 3d 32, 35 (2010).




                                                      2
¶7            The Act states that “a tribunal of this State may not modify any aspect of a child-support

       order that may not be modified under the law of the issuing state, including the duration of the

       obligation of support.” 750 ILCS 22/611(c) (West 2012). The Act further states that the law of

       the issuing state “governs the duration of the obligation of support” and provides that the

       obligor’s fulfillment of his initial duty of support “precludes imposition of a further obligation of

       support” by the forum state. 750 ILCS 22/611(d) (West 2012). Pursuant to these provisions, the

       law of the state that issued the initial child support order governs whether a parent will be

       required to contribute to a child’s college expenses. In re Marriage of Edelman, 2015 IL App

       (2d) 140847, ¶ 24.

¶8            Under Illinois law, a court “may award sums of money out of the property and income of

       either or both parties *** as equity may require, for the support of the child or children of the

       parties who have attained majority” “for the educational expenses of the child or children of the

       parties.” 750 ILCS 5/513(a)(2) (West 2012). Educational expenses may extend to periods of

       college, professional or other training after high school. Id.

¶9             Under Georgia law, a parent has no duty to pay for a child’s expenses once a child has

       reached the age of 18. See Ga. Code Ann. § 19-6-15(e) (West 2012). “Neither a judge nor jury

       may require a parent to provide child support beyond the age of majority.”              Marshall v.

       Marshall, 421 S.E.2d 71, 72 (Ga. 1992). In Georgia, a court may not require a parent to pay

       college expenses for a child who is 18 years old or older. Wood v. Wood, 361 S.E.2d 819, 821

       (Ga. 1987).

¶ 10          Here, the original judgment for dissolution was entered in Georgia without any provision

       for the payment of college expenses. Under the Act, the trial court was required to apply




                                                         3
       Georgia law to determine if Matthew could be required to contribute to Ansley’s college

       expenses. See 750 ILCS 22/611(c)-(d) (West 2012); Edelman, 2015 IL App (2d) 140847, ¶ 24.

¶ 11          Under Georgia law, Matthew had no obligation to pay for Ansley’s college expenses

       because Ansley had reached the age of majority. See Ga. Code Ann. § 19-6-15(e) (West 2012);

       Marshall, 421 S.E.2d at 72; Wood, 361 S.E.2d at 821. The Illinois trial court erred in requiring

       Matthew to pay a portion of Ansley’s college expenses. See Marshak v. Weser, 915 A.2d 613,

       615 (N.J. Super. Ct. App. Div. 2007) (New Jersey court could not modify Pennsylvania child

       support order to require parent to pay college expenses where Pennsylvania law did not require

       parent to pay); In re Marriage of Doetzl, 65 P.3d 539, 543 (Kan. Ct. App. 2003) (Kansas court

       could not modify Missouri child support order to require parent to pay college expenses where

       Missouri law would not allow modification). We reverse the court’s order.

¶ 12                                           CONCLUSION

¶ 13          The judgment of the circuit court of Will County is reversed.

¶ 14          Reversed.




                                                      4